Certiorari to review judgments of the Court of Claims holding that the plaintiffs were entitled to recover in the instant cases, which were merely suits for salaries, where it is established that the salaries have not been paid, that the obligation on the part of the Government to pay was never destroyed and that the obligation continued; and that the Act in question merely prohibited the disbursing officers to pay the salaries of plaintiffs after a certain date; it being immaterial whether the Congress did or did not have the constitutional authority to stop payment.
The judgment of the Court of Claims was affirmed by the Supreme Court June 3, 1946.
Mr. Justice Black
delivered the opinion of the Supreme Court, holding:
' 1. The purpose of the provisions of the Urgent Deficiency Appropriation Act of 1943 that, after November 15,. 1943, no salary or compensation should be paid to certain Government employes out of any moneys then or thereafter appropriated except for services as jurors or members of the armed forces, unless they were prior to that date again appointed to jobs by the President with the advice and consent of the Senate, was not merely to cut off such employes’ compensation through regular disbursing channels, but permanently to bar them from Government service and the issue of whether the provision is constitutional is justiciable.
2. Legislative acts, no matter what their form, that apply either to named individuals or to easily ascertain*857able members of a group in such a way as to inflict punishment on them without a judicial trial, are “bills of attainder” prohibited by the Constitution.
3. The provision of the Urgent Deficiency Appropriation Act that after November 15,1943, no salary or compensation should be paid to certain individuals, who were then Government employes, out of any moneys then, or thereafter appropriated, except for services as jurors or members of the armed forces, unless they were prior to that date again appointed to jobs by the President with the advice and consent of the Senate, is unconstitutional as a “bill of attainder.”